Citation Nr: 9914810	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of injury to 
the neck and back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for neck and back 
disorders.


FINDINGS OF FACT

1.  The claims file contains no competent evidence that the 
veteran's pre-service residuals of injury to the neck and 
back increased in severity during service

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for residuals of injury to the 
neck and back is plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for residuals of injury to the neck and 
back, and, therefore, there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306  (1998).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service 
... Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b) (1998).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Generally, competent medical evidence is required to 
meet each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

A private physical evaluation letter from a Leonard Carnold, 
MD, is dated January 1964.  It indicates that the veteran was 
painfully injured in a motor vehicle accident on October 6, 
1963.  During the accident, the veteran sustained injuries to 
his head, neck, and knees.  In regard to his neck, the 
veteran manifested a torticollis with spasm of the sterno-
cleido mastoid and trapezeii muscles bilaterally with an 
associated restriction of the head and neck.  Roentgenograms 
of the cervical spine revealed arthritic changes in the area 
of the third cervical disc space.  There was abridge 
formation between C5 and C6 anteriorly.  Overall, the veteran 
was seen several times for treatment during October and 
November 1963.  Diagnoses included acute cervical ligamentous 
strain with torticollis and exacerbation of arthritis of 
cervical spine.

Service medical records indicate that the veteran entered 
active duty in March 1964.  A March 2, 1964, induction 
medical examination report indicates no physical defects.  
The associated report of medical history indicates that the 
veteran had had an automobile accident and injured his neck 
and back.

Service outpatient records show that the veteran was seen for 
a stiff neck and back on March 10, 1964.  Another March 1964 
record shows that the veteran was diagnosed by his private 
physician with old cervical arthritis and acute ligamentous 
strain in neck.  The impression was old cervical arthritis, 
low back pain, and poor motivation.  A March 1964 X-ray 
report of the veteran's cervical and lumbar spine indicates 
that he had an "old injury" to his neck and back.  The 
report reveals that he had mild scoliosis of the lumbar 
spine, but that otherwise the lumbar spine was negative.  His 
head was also tilted to the right and possibly a consequence.  
There was asymmetry of the C1-2 articulating joint spaces 
with marked narrowing of the joint space between the lateral 
of C1 and C2 on the right, which could be secondary to muscle 
spasm.  No treatment for the veteran's neck or back is seen 
in the remaining outpatient records.  A December 1965 
separation medical report is negative for any neck or back 
problems.  The associated report of medical history 
reiterates the veteran's medical history of an automobile 
accident and resultant neck and back strain.

The veteran submitted his application for service connection 
for neck and back pain in May 1996.  In it, he stated that he 
had a motor vehicle accident in 1963 and that he went to sick 
call during basic training for his neck and back.  He stated 
that his back did not bother him very much until a couple of 
years after he got our of service.  He indicated that he had 
seen several chiropractors over the years, which did not help 
very much.  He asserted that his back and neck were getting 
worse.  He felt that basic training aggravated his back and 
neck problems.  He indicated that records from prior medical 
treatment for his neck and back are not available.

A June 1996 VA outpatient record shows that the veteran had 
complaints of chronic low back and neck pain.  A June 1996 VA 
X-ray report reveals an impression of lower lumbar bilevel 
disc derangement.

Two lay statements are dated March 1997.  They are from an 
ex-spouse and a friend and indicate, in essence, that the 
veteran had neck and back problems prior to service, but that 
his problems were aggravated by basic training.

The veteran contends that, although he injured his neck and 
back prior to service, the conditions were aggravated by 
basic training and, later, as he got older.

III.  Analysis

Initially, the Board finds that the veteran injured his neck 
and back prior to service.  Both the objective medical 
evidence and the veteran's own lay statements indicate that 
he was in a motor vehicle accident in October 1963, 5 months 
prior to induction into service.  Therefore, the issue before 
the Board is whether his neck and back disorders were 
aggravated by service.  38 C.F.R. § 3.306 (1998); 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

In order for the Board to consider the veteran's claim on the 
merits, he must first fulfill the requirement of submitting a 
well-grounded claim.  This requires that the claims file 
contain some evidence that his neck and back conditions 
increased during service.  Caluza v. Brown, 7 Vet. App. 498, 
506  (1995) (citations omitted); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611  
(1992).  After careful review of the evidence, the Board 
finds no such evidence.

From the medical evidence, the Board concludes that the 
veteran sustained a painful injury to his neck and back in 
October 1963.  He was diagnosed with cervical arthritis and 
strain in January 1964.  Upon entering service in March 1964, 
he admitted in a report of medical history that he injured 
his neck and back in a motor vehicle accident.  Eight days 
after entering active duty, the veteran was seen for 
stiffness in his neck and back.  Follow-up medical records 
indicate that it was an "old" injury.

After March 1964, service medical records show no treatment 
for his neck or back.  The veteran's separation medical 
report merely reiterates that he had neck and back pain due 
to the motor vehicle accident.

Subsequent to service, the claims file contains no medical 
evidence from 1965 to 1996, a period of over 30 years.  The 
1996 evidence indicates complaints of low back pain and a 
diagnosis of lower lumbar bilevel disc derangement.

After review of the medical evidence, the Board finds that 
none of it indicates that the veteran's neck and back 
disorders increased during service.  In fact, it appears that 
his neck and back problems were most symptomatic prior to 
service and actually decreased during service.  This is 
evident by the fact that the evidence shows treatment for his 
neck and back 8 days into active service, but none 
thereafter.  On discharge, the veteran apparently had neck 
and back pain, but those symptoms are not shown to be any 
worse than the neck and back pain prior to and upon 
induction.

The veteran has argued that his neck and back problems were 
aggravated by service.  He has submitted lay statements 
stating the same thing.  The Board has reviewed these 
statements.  However, through lay statements alone, the 
veteran cannot meet the burden imposed by 38 U.S.C.A. §  
5107(a) as to inservice aggravation of his disability because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran's pre-service residuals of 
injury to the neck and back were aggravated by service.  
Obviously, they were not incurred in service either.  Under 
these circumstances, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).  
Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341  (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).
 

ORDER

The claim for service connection for residuals of injury to 
the neck and back is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

